11-538
         Chen v. Holder
                                                                                        BIA
                                                                                 Verrillo, IJ
                                                                               A078 729 843


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _____________________________________
13
14       YING ZHU CHEN, AKA CHUC DINH TRAN,
15                Petitioner,
16
17                        v.                                    11-538
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Scott Bratton, Margaret Wong &
25                                     Associates Co., LPA, Cleveland,
26                                     Ohio.

         05212012-28
 1
 2   FOR RESPONDENT:           Tony West, Assistant Attorney
 3                             General; Anh-Thu P. Mai-Windle,
 4                             Senior Litigation Counsel; Robert
 5                             Michael Stalzer, Trial Attorney;
 6                             Office of Immigration Litigation,
 7                             United States Department of Justice,
 8                             Washington, D.C.

 9           UPON DUE CONSIDERATION of this petition for review of a

10   decision of the Board of Immigration Appeals (“BIA”), it is

11   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

12   review is DENIED.

13           Petitioner Ying Zhu Chen seeks review of a January 27,

14   2011, decision of the BIA affirming the February 3, 2009,

15   decision of Immigration Judge (“IJ”) Philip Verrillo,

16   pretermitting as untimely her application for asylum, and

17   alternatively denying that form of relief, as well as

18   withholding of removal, on the merits.     In re Ying Zhu Chen,

19   No. A078 729 843 (B.I.A. Jan. 27, 2011), aff’g No. A078 729

20   843 (Immig. Ct. Hartford Feb. 3, 2009).     We assume the

21   parties’ familiarity with the underlying facts and

22   procedural history of this case.

23           Under the circumstances of this case, we have reviewed

24   both the IJ’s and the BIA’s opinions.     See Zaman v. Mukasey,

25   514 F.3d 233, 237 (2d Cir. 2008).     The applicable standards

26   of review are well-established.     See Jian Hui Shao v.

27   Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008).

     05212012-28                     2
 1           Chen, a native and citizen of the People’s Republic of

 2   China, sought relief from removal based on her claim that

 3   she fears persecution because she would like to have more

 4   than one child in the future in violation of China’s

 5   population control program.     As an initial matter, we need

 6   not reach Chen’s challenges to the agency’s pretermission of

 7   her asylum application as untimely because the agency’s

 8   alternative denial of that form of relief was dispositive of

 9   her claim.

10           The agency did not err in finding speculative Chen’s

11   claim that she might have more children in the future giving

12   rise to a well-founded fear of persecution.     See Jian Xing

13   Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).      Moreover,

14   for largely the same reasons as this Court set forth in Jian

15   Hui Shao, 546 F.3d 138, we find no error in the agency’s

16   determination that Chen failed to demonstrate that her fear

17   of forced sterilization was objectively reasonable.     See id.

18   at 158-72.     While the petitioners in Jian Hui Shao were from

19   Fujian Province, Chen is from Guangdong Province.     However,

20   as with the evidence discussed in Jian Hui Shao, the

21   evidence Chen submitted relating to Guangdong Province is

22   deficient because either it does not discuss forced

23   sterilizations or it references isolated incidents of


     05212012-28                     3
 1   persecution of individuals who are not similarly situated.

 2   See id. at 160-61, 171-72.

 3           For the foregoing reasons, the petition for review is

 4   DENIED.       As we have completed our review, any pending

 5   request for oral argument in this petition is DENIED in

 6   accordance with Federal Rule of Appellate Procedure

 7   34(a)(2), and Second Circuit Local Rule 34.1(b).

 8                                   FOR THE COURT:
 9                                   Catherine O’Hagan Wolfe, Clerk
10
11




     05212012-28                       4